—Mikoll, J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent Commissioner of Corréctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Eveii accepting that petitioner properly raised his objections to the misbehavior report in his administrative appeal (see, Matter of Howard v Coughlin, 190 AD2d 1090), we are of the view that the misbehavior report complied in all respects with the pertinent regulatory provisions governing them. The report set forth the details regarding the incident, which were sufficiently detailed to adequately inform petitioner of the charges so that he could prepare a defense (see, Matter of S. v Cough*664lin, 172 AD2d 937, lv denied 78 NY2d 855; see also, 7 NYCRR 251-3.1 [c]). Contrary to petitioner’s contention, the report satisfactorily specified his particular role in the incident. It identified petitioner as one of a group of inmates who attacked another group of inmates and described his particular conduct. In this regard, we also note that it was not necessary that the report itemize in evidentiary detail all aspects of the case against petitioner (see, Matter of Turner v Coughlin, 162 AD2d 781). Petitioner’s remaining contentions with respect to the misbehavior report have been considered and rejected as unpersuasive.
We also reject petitioner’s claim that the determination is not supported by substantial evidence. The misbehavior report, which alone would have been sufficient to support a finding of guilt (see, Matter of Vega v Coughlin, 202 AD2d 597), was corroborated by the correction officer who authored it and who witnessed the incident. He testified that he saw petitioner and other inmates in one line and that they charged another group for several minutes before they attacked the other inmates. This evidence provides ample justification to support the finding of guilt (see, Matter of Hernandez v Coombe, 228 AD2d 760). Petitioner’s denials, as well as the testimony of his "alibi” witnesses, merely presented issues of credibility which were for the Hearing Officer to resolve (see, Matter of Lopez v Coughlin, 207 AD2d 490). The remaining issues raised by petitioner have been reviewed and rejected for lack of merit.
Cardona, P. J., Mercure, Crew III and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.